[g20171108013217909614.jpg]

EXHIBIT 10.7

 

November 6, 2017

 

Lara Sweet

Dear Lara,

 

Snap Inc. (the “Company”) is pleased to confirm the terms of your full-time
exempt employment as VP, Chief Accounting Officer on the following terms:

 

You will receive an annual salary of $315,000, which will be paid bi-weekly,
less applicable payroll deductions and tax withholdings.

 

In addition, employees qualify for a range of benefits. The Company may change
compensation and benefits at its discretion.

 

The Company acknowledges that it has previously issued equity awards to you
under the Amended and Restated 2014 Equity Incentive Plan. Nothing in this
letter will amend or affect the terms of those previously granted awards.

 

In your work for the Company, we do not want you to use or disclose any
confidential, proprietary, or trade-secret information of any former employer or
other person to whom you owe an obligation of confidentiality. Likewise, as an
employee of the Company, you may learn about confidential, proprietary, or
trade-secret information related to the Company and its clients that you must
not share with anyone outside the Company.

 

As a Snap Inc. employee, you will be expected to follow Company policies and
acknowledge in writing that you have read our Employee Handbook. With the
exception of the “employment at-will” policy discussed below, the Company may
modify or eliminate its policies at its discretion.

 

Your employment with the Company is at-will. This means that you may terminate
your employment with the Company at any time and for any reason simply by
notifying us. Likewise, the Company may terminate your employment at any time
and for any reason with no advance notice. Your employment at-will status can be
modified only in a written agreement signed by you and the Chief Executive
Officer.

 

By signing this letter, you reaffirm the terms and conditions of the
Confidential Information and Inventions Assignment Agreement, which you signed
when you joined the Company.

 

This letter (together with the agreements referenced) is the complete and
exclusive statement of all the terms and conditions of your employment with the
Company, and supersedes any prior agreements or representations with regard to
your employment. It is entered into without reliance on any promise or
representation other than those expressly contained in this letter, and (except
for changes reserved to the Company’s discretion) cannot be modified or amended
except in a writing signed by you and a duly authorized member of the Board.
This letter is governed by the laws of California without regard to its
conflict-of-laws provisions.

 

Sincerely,

 

/s/ Drew Vollero

Drew Vollero, Chief Financial Officer

 

 

[g20171108013217957614.jpg]

 

--------------------------------------------------------------------------------

 

 

 

Accepted and Agreed:

 

/s/ Lara Sweet

Lara Sweet

 

 

DateNovember 6, 2017

 

 

 